Name: Commission Regulation (EEC) No 3062/91 of 18 October 1991 determining the extent to which applications lodged in October 1991 for import licences for certain pigmeat products can be accepted
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19. 10. 91 Official Journal of the European Communities No L 289/27 COMMISSION REGULATION (EEC) No 3062/91 of 18 October 1991 determining the extent to which applications lodged in October 1991 for import licences for certain pigmeat products can be accepted HAS ADOPTED THIS REGULATION : Article 1 Applications for import licences for the period 1 October to 31 December 1991 submitted under Regulation (EEC) No 26/91 shall be met : (a) for 1 ,4522 % of the quantity applied for, in the case of products named against order No 59.0010 in Regula ­ tion (EEC) No 3834/90 ; (b) in full, for products named against order No 59.0040 in Regulation (EEC) No 3834/90 ; (c) for 7,7179 % of the quantity applied for in the case of products named against order No 59.0060 in Regula ­ tion (EEC) No 3834/90 ; (d) in full, for products named against order No 59.0070 in Regulation (EEC) No 3834/90 ; (e) in full , for products named against order No 59.0080 in Regulation (EEC) No 3834/90. Article 2 This Regulation shall enter into force on 21 October THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3834/90 of 20 December 1990 reducing for 1991 the levies on certain agricultural products originating in developing countries ('), Whereas Commission Regulation (EEC) No 26/91 (2), set the quantities of pigmeat products that can be imported at a reduced levy during the fourth quarter of 1991 ; Whereas Article 4 (5) of Regulation (EEC) No 26/91 stipulates that the quantities applied for can be reduced ; whereas applications for import licences lodged under the said Regulation are for total quantities in excess of those available under Article 2 for products named against order Nos 59.0010 and 59.0060 in Regulation (EEC) No 3834/90 ; whereas in order to ensure a fair distribution of these quantities those applied for should be reduced by a fixed percentage ; Whereas the applications made for licences for products named against order Nos 59.0040, 59.0070 and 59.0080 in Regulation (EEC) No 3834/90 are for quantities lower than those available ; whereas these applications can therefore be met in full , 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 October 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 31 . 12. 1990, p. 121 . (2) OJ No L 3, 5. 1 . 1991 , p. 12.